Title: Thomas Jefferson to Ellen W. Randolph (Coolidge), 26 November 1813
From: Jefferson, Thomas
To: Coolidge, Ellen W. Randolph


          My dearest Ellen Poplar Forest  Nov. 26. 13.
          The situation in which I left your dear Mama makes me very anxious to hear of her during my stay here. uncertain whether this may not find her in bed, I address it to you to pray you to write me a line letting me know how she is. if it is done, on the reciept of this letter and put immediately into the
			 post office of Charlottesville, it will still find me here. direct to me at Poplar Forest near Lynchburg. if
			 you have heard any thing from your Papa since I left you, let me know it.
			 indeed, as I shall see no newspaper till I get back, if it be known with you
			 whether
			 a stroke is struck either
			 against Kingston or Montreal the news will be acceptable.I had a terrible
			 journey up, thro two days of
			 rain, which tho’ light, was nearly constant; but the roads dirtier & heavier than I have ever found them
			 on this rout. the 2d day I was able to get but 25. miles, and on the 3d which brought me here I was from day-light to dark getting 34. miles. I was so well guarded that I was not at all wet, and
			 my rheumatism is sensibly abated. according
			 to my present prospect
			 I shall be with you after an absence of three weeks.
			 kiss your dear Mama for me, and
			 deliver my affections to all the fireside
			 assuring
			 yourself of my tender love.
          Th:
            Jefferson
        